DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 27, 2021 has been entered.  In addition, in response to the Amendment filed on April 27, 2021, claims 21-22 have been added; claims 1-5, 7-9 and 11-21 are presented for examination. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-5, 7-9 and 11-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 19 of Patent application No. 10,419,515 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is broader than the patent claim.


With respect to claim 1 of the instant application, please refer to the table below, which illustrates the obvious relationship of the claim limitations at issue:
. 


Instant application
Application:  10,419,515 B2
Claim 1
A system comprising to process navigation information, the system including: at least one hardware processors, the at least one hardware 



 A system to process information, the system comprising: at least two hardware processors, the at least two hardware 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 11-13 and 20-22 are rejected under 35 USC 103(a) as being unpatentable over Modrall et al (US 2007/0078983 A1) further in view of Fontaine (US PAT 7,970,863 B1).


Regarding claim 1, Modrall  discloses “a memory” (See Modrall  ¶ 0053); at least one hardware processors, the at least one hardware processor configured to perform operations comprising “receiving a data request” (See Modrall  figure 3 and ¶ 0036; receiving a access request), “the data request comprising a query and a network entity identifier” (see Modrall  fig 3, ¶ 036; request includes client's fingerprint and information that is specific to the client's request; ¶ 0022 discloses a request is received at a server (e.g., server 14a), the server identifies the IP address from which the request originates), “the network entity identifier uniquely identifying a client device” (See Modrall   ¶ 0022 discloses a request is received at a server (e.g., server 14a), the server identifies the IP address from which the request originates and ¶ 0029; client’s identification information), “generating a data response and network event information in response to the data request” (See Modrall  ¶ 0036; creating a new log entry); "the network event information describing the data request and the data response” (See Modrall  ¶ 0036; creating a new log entry) “associating the network entity identifier with a client internet protocol address of the client device”( see Modrall  ¶ 0037, compares the client fingerprint stored in local log file 33 to the information stored in configuration file), “identifying, based on the detected determining, based on client fingerprint, if the web browser is of a robot).
Modrall does not appear to explicitly disclose responsive to detecting a prior instance of a same client internet protocol address being associated with a different network entity identifier,”.  However, Fontaine discloses detecting a prior instance of a same client internet protocol address being associated with a different network entity identifier (See Fontaine Col 8, lines 30-60; discloses when receiving a request or query (network instant), the home-networking gateway may determine the request to be other than a human interactive request; to make such determination, the home-networking gateway determine that the uniform resource locator (URL) or another type of address for the entertainment content provider system is present on a table (comparing to prior network instants) or a list maintained by the home-networking gateway that identifies sources of downloadable entertainment content.  If so, the home-networking gateway determines that the request from the browser program is not a human interactive request.  In contrast, when the home-networking gateway 210 determines that the request originates from a browser program and the destination URL is not identified as a source of downloadable entertainment content, the home-networking gateway determines that the request is a human interactive). At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Modrall and Fontaine before him or her, to modify the invention of Modrall to analyze a request and identifying URL or any other type of addresses to determine whether they are transmitted by a robot or by human. The suggestion for doing so would have been to prioritizes the human interactive requests over the other content requests (Col 1, lines 35-55).     

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Modrall and Fontaine further discloses “wherein the operations further comprise: storing the network entity identifier associated with the client internet protocol address of the client device in a database; and updating the network event with the network entity identifier provided in a robot identification table in the database”; (see Modrall  ¶ 0038; black list).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Modrall and Fontaine further discloses “collecting a requested webpage identifier from each network event; and determining a frequency of data requests for the requested webpage identifier based on one or more requested webpage identifiers collected”; (see Modrall  ¶ 0020; ¶ 0032).

Claims 11- 13 are the method claims corresponding to the system claims 1 - 3 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 3.  Claims 11 – 13 are rejected under the same rational as claims 1 – 3.


Claim 20 is the Non-transitory machine readable medium claim corresponding to the system claim that has been rejected above.  Applicant attention is directed to the rejection of claims 1. Claim 21 is rejected under the same rational as claims 7.

Regarding claim 21, claim 1 is incorporated as stated above.  In addition, the combination of Modrall and Fontaine further discloses “wherein the network event includes navigation information that describes a request for a keyword search of a database”; (see Modrall  ¶ 0020; ¶ 0032 and Fontaine Col 8, lines 35-65).

Regarding claim 22, claim 1 is incorporated as stated above.  In addition, the combination of Modrall and Fontaine further discloses “wherein the detected prior instance of .





Allowable Subject Matter
Claims 4 – 10, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/Primary Examiner, Art Unit 2468